DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered.
Applicant’s arguments/amendments with respect to the rejection of claims 1-15 under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues on pg. 8 last paragraph that the subject matter of claim 1 utilizes various techniques (e.g. using a trained neural network and then simulations) and the subject matter of claim 6 to make the method more efficient computationally and asserts that claim 1 and claim 15 comport with 35 U.S.C. 101. Examiner respectfully disagrees and asserts that the alleged improvement is an improvement to the abstract idea itself and not an improvement to the functioning of a computer or to any other technology or technical field. The judicial exception alone cannot provide the improvement (MPEP 2106.05(a)). A more computationally efficient abstract idea is still abstract and requires additional elements to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea. Examiner notes that the amended limitations of claims 1 and 15 also recite the abstract idea (see 101 analysis below).
The rejection under 35 U.S.C. 101 is maintained.

Regarding claims 6 and 17, Applicant further argues that Guria does not provide specifications for a final drilling assembly. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner asserts that the limitation of “generating the final drillstring assembly comprises implementing a Pareto Frontier algorithm” is stated at a high level of generality such that generating the final drillstring assembly based in any way on a Pareto Frontier algorithm would read on the broadest reasonable interpretation of the claim. Examiner maintains that the combination of references of utilizing a Pareto Frontier algorithm to select variables for optimal operation of Guria with the bottom hole assembly process of Burge teaches the claimed invention.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 is directed to a statutory category as a process, and claims 15/16 are directed to a statutory category as a machine. 
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of a mental process and mathematical concepts.
The steps cover performance of the limitations in the mind but for the recitation of generic computer components, specifically as per claim 15. Nothing in the claim elements precludes the steps from practically being performed in the human mind. 
As per claim 1, “receiving well plan information for drilling at least a section of a well at a site; generating a set of candidate drillstring assemblies using a trained neural network based at least in part on at least a portion of the well plan information and drillstring assembly component information;” could practicably be performed in the mind with aid of pencil and paper by 
“performing simulations for the set of candidate drillstring assemblies to generate engineering analysis information associated with the site;” could practicably be performed in the mind with aid of pencil and paper by mentally estimating an operation performance of each candidate drillstring assembly associated with the site,“generating a proposed set of drillstring assemblies with performance indexes based at least in part on the set of candidate drillstring assemblies and engineering analysis information associated with the site;” could practicably be performed in the mind with aid of pencil and paper by evaluating a well plan and selecting a drillstring assembly manually to carry out the well operation based on engineering values, 
“and generating a final drillstring assembly based at least in part on the proposed set of drillstring assemblies and the performance indexes” could practicably be performed in the mind with aid of pencil and paper by evaluating a well plan and selecting a drillstring assembly manually to carry out the well operation.
As per claim 2, “wherein the final drillstring assembly comprises a bottom hole assembly” merely represents a component of the design and also could practicably be performed in the mind with aid of pencil and paper by evaluating a well plan and selecting a drillstring assembly manually to carry out the well operation.
As per claim 3, “wherein the bottom hole assembly comprises a drill bit” merely represents a component of the design and also could practicably be performed in the mind with aid of pencil and paper by evaluating a well plan and selecting a drillstring assembly manually to carry out the well operation.

As per claim 5, “generating the proposed set of drillstring assembly comprises adjusting at least one of the set of candidate drillstring assemblies based at least in part on a violation detected by at least one engineering analysis that generates at least a portion of the engineering analysis information associated with the site” could practicably be performed in the mind with aid of pencil and paper by evaluating a well plan and selecting a drillstring assembly manually to carry out the well operation.
As per claim 6, “wherein generating the final drillstring assembly comprises implementing a Pareto Frontier algorithm” could practicably be performed in the mind with aid of pencil and paper by evaluating a well plan and selecting a drillstring assembly manually to carry out the well operation using the algorithm. The Examiner notes that claim 6 may also encompass mathematical concepts as to the use of the recited algorithm.
As per claim 7, “comprising accessing information associated with one or more offset wells in a field that includes the site” could practicably be performed in the mind with aid of pencil and paper by evaluating a well plan of the site.
As per claim 8, “generating the set of candidate drillstring assemblies based at least in part on the information associated with one or more of the offset wells” could practicably be performed in the mind with aid of pencil and paper by evaluating a well plan and selecting a drillstring assembly manually to carry out the well operation using the algorithm and by evaluating a well plan of the site.

As per claim 10, “outputting the at least one drilling parameter indexed with respect to depth as a digital file” merely represents an insignificant extra solution activity, see below.
As per claim 11, “outputting the final drillstring assembly as a digital file that specifies at least an order of components of the final drillstring assembly” merely represents an insignificant extra solution activity, see below.
As per claim 12, “generating at least one drilling parameter indexed with respect to depth and outputting the at least one drilling parameter indexed with respect to depth as part of the digital file” ” could practicably be performed in the mind with aid of pencil and paper and the recited file output merely represents an insignificant extra solution activity, see below.
As per claim 13, “rendering a graphical user interface to a display wherein the graphical user interface comprises graphical controls for at least two of the performance indexes” merely represents an insignificant extra solution activity, see below.
As per claim 14, “receiving input associated with one or more of the graphical controls and generating the final drillstring assembly based at least in part on the input” merely represents an insignificant extra solution activity, see below.
As per claim 15, see analysis as per claim 1 above. Additionally, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. An evaluation of whether additional limitations are insignificant extra-solution activity is then performed.

	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of outputting a file and a graphical user interface which is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data and visualizing it. These generic I/O, GUI, and processor limitation are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the outputting a file and a graphical user interface steps are considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements in the claim are directed to the well understood, routine, and conventional activity of iv. Storing and retrieving information in memory, Versata Dev. Group, 
As per claim 20, “wherein the generating the set of candidate drillstring assemblies, the performing simulations for the set of candidate drillstring assemblies, the generating the proposed set of drillstring assemblies, and the generating the final drillstring assembly occurs automatically via a computing system”, the mere nominal recitation of a generic computing components does not take the claim limitations out of the mental processes grouping. This additional element (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.04(d) and 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Step 2A Prong Two). The additional element of using a generic computer to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim as a whole directs to an abstract idea without significantly more (Step 2B). The claim is not patent eligible.

	Therefore claims 1-15 and 20 are rejected.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.	
	


	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-16, and 18-20  is/are rejected under 35 U.S.C. 103 as being obvious over Burge et al. (U.S. Patent No. 8099266), hereinafter Burge, in view of Germain et al. (US 20140351183 A1), hereinafter Germain.
Regarding claim 1, Burge teaches a method comprising: 
receiving well plan information for drilling at least a section of a well at a site; (Burge. Column 1, Lines 20-22, “Design well path--being the path the well will take from the surface to and through the reservoir.”. Column 6, Lines 58-60)
generating a set of candidate drillstring assemblies based at least in part on at least a portion of the well plan information and drillstring assembly component information; (Burge. Column 1, Lines 26-28, “Design drill string--being the design of the drill string, bottom hole assembly and drill bit selection for each section of the well.”);
performing simulations for the set of candidate drillstring assemblies to generate engineering analysis information associated with the site (Burge col. 4 “In the virtual well engineer method the well would be drilled within the virtual reality environment (here referred to as the graphical user interface GUI). The well depth can be increased in increments and the pressure and flow regimes displayed visually on the GUI. At each increment of depth flow conditions such as flow rate of liquid phase and flow rate of gas phase can be adjusted through manipulation of icons, bars or some other representation in the GUI and the results in terms of for instance, flow regime, pressure profile, inflow performance, cuttings cleaning, cuttings bed movement and so on displayed visually and concurrently. The full set of conditions and results are displayed in this virtual reality. At each increment of depth input conditions can be varied to achieve an optimum operating condition (FIG. 3). These simulated conditions can then be used to develop an along hole operating envelope and a set of operating procedures. Risks, such as stuck pipe due to poor hole cleaning can be simulated and reconciled through the virtual reality system and form part of the risk mitigation processes within the operating procedures.” Also see col. 5 lines 45- col. 6 line 45.);
generating a proposed set of drillstring assemblies with performance indexes based at least in part on the set of candidate drillstring assemblies and engineering analysis information associated with the site; (Burge. Column 1, Lines 29-33. “4.  Torque and drag calculations--being the calculation of static and dynamic frictional drag in the well bore due to the movement of the casing and/or drill string during rotary operations.” Column 1, Lines 43-47, “Ideally, each of these steps would be optimised against known constraints or conditions, which may include subsequent constraints or conditions arising from the output of later steps in the process.  Thus, some degree of iteration between steps is necessary.”) and 
generating a final drillstring assembly based at least in part on the proposed set of drillstring assemblies and the performance indexes. (Burge. Column 1, Lines 48-50, “Current practice is to complete each step individually using manual data input or data selected from a database.  Each step is completed before going onto the next step.  Each step is completed when certain satisfying conditions are met.” Column 2, Lines 35-58 and Column 3, Lines 27-29.).
Burge does not appear to explicitly disclose generating a set of candidates using a trained neural network based at least in part on at least a portion of the well plan information and drillstring assembly component information.
However, Germain teaches generating a set of candidates using a trained neural network ([0122] “FIG. 7 shows, in block diagram form, various example steps in performing the model building 304 workflow. The models created (hereafter candidate models) may take many forms. For example, a candidate models may comprise: neural networks (including multiple : neural networks with varying numbers of nodes); support vector machines; mathematical models; rules-based models; and statistical models. With respect to one more candidate models to be created, the example workflow involves a training 700 workflow, a testing 702 workflow, and a validation and scoring workflow 704. Each will be discussed in turn.” And [0124] “With the overall goal of producing one more candidate models to be used to predict an operational outcome of a drilling operation, a first step may be creating the candidate model(s) based on data subset 622 (hereafter the training subset). In the case of mathematical and statistical models, the models may be created using the training subset. In other cases, the underlying form of model may already be known, such as a : neural network or state vector machine. Thus, rather than "creating" the candidate model per se, the training subset may be used applied to the candidate model to train the candidate model. Regardless of the precise form, one or more "trained" candidate models are created using the training subset.” And [0125] “The candidate models, even trained candidate models, are not necessarily always "good" models. In fact, multiple candidate models of the same underlying type (e.g., : neural networks with varying numbers input, output, and/or "hidden" nodes) may differently predict the very same operational outcome when trained on the same training subset. Thus, in accordance with various example embodiments, the next illustrative workflow is testing 702 the one more candidate models.”) based at least in part on at least a portion of the well plan information and drillstring assembly component information ([0017] "Sensor data" shall mean data created by or based on physical sensors associated with a drilling operation, where the data varies based on time or varies based on drilling depth. Examples of sensor data created directly by physical sensors comprise: downhole temperature measured during drilling; bottom hole drilling fluid pressure measured during drilling; logging-while-drilling data; and measuring-while-drilling data. Examples of sensor data created based on (e.g., directly inferred from, or calculating with a deterministic calculation) physical sensors comprise: rate of penetration (ROP) during a drilling operation; and volume of drilling fluid loss as function of time/depth.” And [0018] “"Context data " shall mean data related to aspects of a drilling operation that is not measured by physical sensors associated with a drilling operation. Examples of context data comprise: years of drilling crew experience; type of drill bit used; drilling fluid type; daily cost of lease equipment; physical characteristics of an underground formation.” And [0024] “"Drilling parameter" shall mean a controlled variable of a drilling operation. For example, drilling parameters may comprise: weight on bit; drilling fluid pressure; drilling direction; rotational speed of the drill string; and rotational speed of the drill bit as turned by a downhole motor.”); and
performing simulations for the set of candidate to generate engineering analysis information associated with the site ([0127] “Using data subset 624 (hereafter the testing subset), each candidate model created and trained using the training subset is tested using the testing subset. While the data in the testing subset is "different" than the training subset, the sampling techniques used to create the training subset and the testing subset should ensure that relationships of the operational outcome in the drilling operation and data in each subset about the same. Thus, the one more candidate models are "run" using the using the testing subset, and the predictive results gathered.” And [0129] “In cases where multiple candidate models are created and testing using the same respective training and testing subsets, the predictions of the candidate models may be compared and contrasted to each other, and from the analysis confidence levels of each candidate model (at least among the candidate models) may be deduced. However, in accordance with yet still further embodiments, the predictive outputs of the candidate models (i.e., the predicted operational outcomes) may also be tested against the third subset 626 (hereafter the validation subset). Various error metrics are generated for each candidate model based on the validation subset, such as root mean square error (RMSE), mean absolute percentage error (MAPE), and other custom metrics.”)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Burge with the neural network for generating candidates disclosed by Germain.
 One of ordinary skill in the art would have been motivated to make this modification in order to create one or more models and predict operational outcomes (Germain [0056]).

Regarding Claim 2: The references disclose The method of claim 1. Burge further teaches wherein the final drillstring assembly comprises a bottom hole assembly. (Burge. Column 1, Lines 26-28, “Design drill string--being the design of the drill string, bottom hole assembly and drill bit selection for each section of the well.”)

Regarding Claim 3: The references disclose The method of claim 2. Burge further teaches wherein the bottom hole assembly comprises a drill bit. (Burge. Column 1, Lines 26-28, “Design drill string--being the design of the drill string, bottom hole assembly and drill bit selection for each section of the well.”)

Regarding Claim 4: The references disclose The method of claim 1. Burge further teaches wherein generating the final drillstring assembly comprises selected the final drillstring assembly from the proposed set of drillstring assemblies. (Burge. Column 1, Lines 48-50, “Current practice is to complete each step individually using manual data input or data selected from a database.  Each step is completed before going onto the next step.  Each step is completed when certain satisfying conditions are met.” Column 2, Lines 35-58 and Column 3, Lines 27-29.)

Regarding Claim 5: The references disclose The method of claim 1. Burge further teaches wherein generating the proposed set of drillstring assembly comprises adjusting at least one of the set of candidate drillstring assemblies based at least in part on a violation detected by at least one engineering analysis that generates at least a portion of the engineering analysis information associated with the site. (Burge. Column 1, Lines 48-50, “Current practice is to complete each step individually using manual data input or data selected from a database.  Each step is completed before going onto the next step.  Each step is completed when certain satisfying conditions are met.” Column 2, Lines 35-58 and Column 3, Lines 27-29. Column 6, Lines 15-20, “As an output from one or more engineering algorithms within the simulator As an output from one or more engineering algorithms from a remote simulator or other engineering algorithm By manipulation of icons and graphics on the virtual reality user interface.”)

	Regarding Claim 7: The references teach method of claim 1. Burge does not explicitly disclose accessing information associated with one or more offset wells in a field that includes the site.
	However, Germain further teaches accessing information associated with one or more offset wells in a field that includes the site ([0019] “"Offset well" shall mean a well drilled in the past or being drilled concurrently with a planned or actual wellbore of interest.” And [0068] “Still referring to FIG. 2, the data integration system 200 is logically coupled, at least initially, to sensor data and context data from a plurality of offset wells. As illustrated, the data integration system 200 couples to the sensor data 206 and context data 208 for " offset well 1", couples to the sensor data 210 and context data 212 for " offset well 2", and couples to the sensor data 214 and context data 216 for " offset well N". FIG. 2 thus illustrates that the data is integrated across a plurality of offset wells, and not limited to just three offset wells. In some cases, the offset wells are in close proximity to a planned or actual wellbore of interest. For example, the offset wells may be all the wells in the field that have been drilled through and/or into the same underground hydrocarbon bearing formation. In other cases, the offset wells may be wells in an entire region, yet spanning multiple target formations. Further still, the offset wells may be all the wellbores previously drilled by a particular operator, in some cases anywhere in the world”).

Regarding Claim 8: the references teach the method of claim 7. Burge does not explicitly disclose generating the set of candidate drillstring assemblies based at least in part on the information associated with one or more of the offset wells.
However, Germain further teaches generating the set of candidate drillstring assemblies based at least in part on the information associated with one or more of the offset wells. ([0132] “a plurality of candidate models created based on a reduced data set created for the purpose of predicting ROP. That is, the sensor data and context data from a plurality of offset wells, including the actual ROP experienced in the plurality of offset wells, may be analyzed and correlations determined. Segmentation may thus create the reduced data set, and the reduced data set may thereafter be split into the training, testing, and validation subsets. One or more candidate models may be trained and tested, and the ROP predictions of the candidate models may be compared against the "actual" ROP of the validation subset”).

Regarding Claim 9: The references disclose The method of claim 1. Burge further teaches generating at least one drilling parameter indexed with respect to depth. (Burge. Column 4, Lines 46-55, “The conventional method would be to develop a static model assuming an end condition that is the final depth of the well.  A static representation of data such as pressure profile and flow regime under certain flow rate conditions is provided. In the virtual well engineer method the well would be drilled within the virtual reality environment (here referred to as the graphical user interface GUI).  The well depth can be increased in increments and the pressure and flow regimes displayed visually on the GUI.”)

Regarding Claim 10: The references disclose The method of claim 9. Burge further teaches outputting the at least one drilling parameter indexed with respect to depth as a digital file. (Burge. Column 6, Lines 10-15, “From a data library.”)

Regarding Claim 11: The references disclose The method of claim 1. Burge further teaches outputting the final drillstring assembly as a digital file that specifies at least an order of components of the final drillstring assembly. (Burge. Column 1, Lines 26-28, “Design drill string--being the design of the drill string, bottom hole assembly and drill bit selection for each section of the well.” Examiner notes that as each section of the well is different as the drillstring moves along the order of components is based on the recited design.)

Regarding Claim 12: The references disclose The method of claim 11. Burge further teaches generating at least one drilling parameter indexed with respect to depth and outputting the at least one drilling parameter indexed with respect to depth as part of the digital file. (Burge. Column 4, Lines 46-55, “The conventional method would be to develop a static model assuming an end condition that is the final depth of the well.  A static representation of data such as pressure profile and flow regime under certain flow rate conditions is provided. In the virtual well engineer method the well would be drilled within the virtual reality environment (here referred to as the graphical user interface GUI).  The well depth can be increased in increments and the pressure and flow regimes displayed visually on the GUI.” Column 6, Lines 10-15, “From a data library.”)

Regarding Claim 13: The references disclose The method of claim 1. Burge further teaches rendering a graphical user interface to a display wherein the graphical user interface comprises graphical controls for at least two of the performance indexes. (Burge. Column 5, Lines 52-60, “The simulator displays the model and actual conditions in a virtual reality representation of the data.  Thus the operator can see the influences of each operating condition on all relevant aspects of the process.  As an example the simulator will display torque and drag (friction) along the drillpipe and also display, for instance cuttings bed build up along the wellbore.  The actual torque and drag data can be used to remodel hole cleaning.  From this the operating conditions of flow rate and drill string RPM can be adjusted to reduce the depth of the cuttings bed and decrease torque and drag.”)

Regarding Claim 14: The references disclose The method of claim 13. Burge further teaches receiving input associated with one or more of the graphical controls and generating the final drillstring assembly based at least in part on the input. (Burge. Column 2, Lines 10-11, “Another aspect of the invention relates to assisting the designer in this area by conducting the design process within a graphical user interface.”).

Regarding Claim 15: Burge teaches A system comprising: a processor; memory accessible by the processor; processor-executable instructions stored in the memory and executable to instruct the system to: 
receive well plan information for drilling at least a section of a well at a site; (Burge. Column 1, Lines 20-22, “Design well path--being the path the well will take from the surface to and through the reservoir.”. Column 6, Lines 58-60)
generate a set of candidate drillstring assemblies based at least in part on at least a portion of the well plan information and drillstring assembly component information; (Burge. Column 1, Lines 26-28, “Design drill string--being the design of the drill string, bottom hole assembly and drill bit selection for each section of the well.”)
generate a proposed set of drillstring assemblies with performance indexes based at least in part on the set of candidate drillstring assemblies and engineering analysis information associated with the site; (Burge. Column 1, Lines 29-33. “4.  Torque and drag calculations--being the calculation of static and dynamic frictional drag in the well bore due to the movement of the casing and/or drill string during rotary operations.” Column 1, Lines 43-47, “Ideally, each of these steps would be optimised against known constraints or conditions, which may include subsequent constraints or conditions arising from the output of later steps in the process.  Thus, some degree of iteration between steps is necessary.”);
performing simulations for the set of candidate drillstring assemblies to generate engineering analysis information associated with the site (Burge col. 4 “In the virtual well engineer method the well would be drilled within the virtual reality environment (here referred to as the graphical user interface GUI). The well depth can be increased in increments and the pressure and flow regimes displayed visually on the GUI. At each increment of depth flow conditions such as flow rate of liquid phase and flow rate of gas phase can be adjusted through manipulation of icons, bars or some other representation in the GUI and the results in terms of for instance, flow regime, pressure profile, inflow performance, cuttings cleaning, cuttings bed movement and so on displayed visually and concurrently. The full set of conditions and results are displayed in this virtual reality. At each increment of depth input conditions can be varied to achieve an optimum operating condition (FIG. 3). These simulated conditions can then be used to develop an along hole operating envelope and a set of operating procedures. Risks, such as stuck pipe due to poor hole cleaning can be simulated and reconciled through the virtual reality system and form part of the risk mitigation processes within the operating procedures.” Also see col. 5 lines 45- col. 6 line 45.); and 
generate a final drillstring assembly based at least in part on the proposed set of drillstring assemblies and the performance indexes. (Burge. Column 1, Lines 48-50, “Current practice is to complete each step individually using manual data input or data selected from a database.  Each step is completed before going onto the next step.  Each step is completed when certain satisfying conditions are met.” Column 2, Lines 35-58 and Column 3, Lines 27-29.).
Burge does not appear to explicitly disclose generating a set of candidates using a trained neural network based at least in part on at least a portion of the well plan information and drillstring assembly component information.
However, Germain teaches generating a set of candidates using a trained neural network ([0122] “FIG. 7 shows, in block diagram form, various example steps in performing the model building 304 workflow. The models created (hereafter candidate models) may take many forms. For example, a candidate models may comprise: neural networks (including multiple : neural networks with varying numbers of nodes); support vector machines; mathematical models; rules-based models; and statistical models. With respect to one more candidate models to be created, the example workflow involves a training 700 workflow, a testing 702 workflow, and a validation and scoring workflow 704. Each will be discussed in turn.” And [0124] “With the overall goal of producing one more candidate models to be used to predict an operational outcome of a drilling operation, a first step may be creating the candidate model(s) based on data subset 622 (hereafter the training subset). In the case of mathematical and statistical models, the models may be created using the training subset. In other cases, the underlying form of model may already be known, such as a : neural network or state vector machine. Thus, rather than "creating" the candidate model per se, the training subset may be used applied to the candidate model to train the candidate model. Regardless of the precise form, one or more "trained" candidate models are created using the training subset.” And [0125] “The candidate models, even trained candidate models, are not necessarily always "good" models. In fact, multiple candidate models of the same underlying type (e.g., : neural networks with varying numbers input, output, and/or "hidden" nodes) may differently predict the very same operational outcome when trained on the same training subset. Thus, in accordance with various example embodiments, the next illustrative workflow is testing 702 the one more candidate models.”) based at least in part on at least a portion of the well plan information and drillstring assembly component information ([0017] "Sensor data" shall mean data created by or based on physical sensors associated with a drilling operation, where the data varies based on time or varies based on drilling depth. Examples of sensor data created directly by physical sensors comprise: downhole temperature measured during drilling; bottom hole drilling fluid pressure measured during drilling; logging-while-drilling data; and measuring-while-drilling data. Examples of sensor data created based on (e.g., directly inferred from, or calculating with a deterministic calculation) physical sensors comprise: rate of penetration (ROP) during a drilling operation; and volume of drilling fluid loss as function of time/depth.” And [0018] “"Context data " shall mean data related to aspects of a drilling operation that is not measured by physical sensors associated with a drilling operation. Examples of context data comprise: years of drilling crew experience; type of drill bit used; drilling fluid type; daily cost of lease equipment; physical characteristics of an underground formation.” And [0024] “"Drilling parameter" shall mean a controlled variable of a drilling operation. For example, drilling parameters may comprise: weight on bit; drilling fluid pressure; drilling direction; rotational speed of the drill string; and rotational speed of the drill bit as turned by a downhole motor.”); and
performing simulations for the set of candidate to generate engineering analysis information associated with the site ([0127] “Using data subset 624 (hereafter the testing subset), each candidate model created and trained using the training subset is tested using the testing subset. While the data in the testing subset is "different" than the training subset, the sampling techniques used to create the training subset and the testing subset should ensure that relationships of the operational outcome in the drilling operation and data in each subset about the same. Thus, the one more candidate models are "run" using the using the testing subset, and the predictive results gathered.” And [0129] “In cases where multiple candidate models are created and testing using the same respective training and testing subsets, the predictions of the candidate models may be compared and contrasted to each other, and from the analysis confidence levels of each candidate model (at least among the candidate models) may be deduced. However, in accordance with yet still further embodiments, the predictive outputs of the candidate models (i.e., the predicted operational outcomes) may also be tested against the third subset 626 (hereafter the validation subset). Various error metrics are generated for each candidate model based on the validation subset, such as root mean square error (RMSE), mean absolute percentage error (MAPE), and other custom metrics.”)
Burge and Germain are analogous art because they are from the same field of endeavor of simulating drilling operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Burge with the neural network for generating candidates disclosed by Germain.
 One of ordinary skill in the art would have been motivated to make this modification in order to create one or more models and predict operational outcomes (Germain [0056]).


Regarding Claim 16: Burge teaches A system comprising: 
a knowledge base component operatively coupled to at least one data storage device wherein the knowledge base component accesses at least a portion of data in the at least one data storage device and generates candidate bottom hole assemblies for drilling at least a section of a well at a site; (Burge. Column 1, Lines 26-28, “Design drill string--being the design of the drill string, bottom hole assembly and drill bit selection for each section of the well.”)
a tuning component operatively coupled to at least one processor wherein the tuning component generates a refined set of bottom hole assemblies as a subset of the candidate bottom hole assemblies based at least in part on simulation results that simulate bottom hole assembly physics in at least a portion of the well at the site; (Burge. Column 1, Lines 29-33. “4.  Torque and drag calculations--being the calculation of static and dynamic frictional drag in the well bore due to the movement of the casing and/or drill string during rotary operations.” Column 1, Lines 43-47, “Ideally, each of these steps would be optimised against known constraints or conditions, which may include subsequent constraints or conditions arising from the output of later steps in the process.  Thus, some degree of iteration between steps is necessary.”)
an analysis component operatively coupled to at least one processor wherein the analysis component generates a set of performance indexes and drilling parameters associated with at least a portion of the refined set of bottom hole assemblies; and (Burge. Column 1, Lines 48-50, “Current practice is to complete each step individually using manual data input or data selected from a database.  Each step is completed before going onto the next step.  Each step is completed when certain satisfying conditions are met.” Column 2, Lines 35-58 and Column 3, Lines 27-29.)
a decision component operatively coupled to at least one processor wherein the decision component selects one of the refined set of bottom hole assemblies as an optimal bottom hole assembly for drilling the section of the well at the site. (Burge. Column 1, Lines 48-50, “Current practice is to complete each step individually using manual data input or data selected from a database.  Each step is completed before going onto the next step.  Each step is completed when certain satisfying conditions are met.” Column 2, Lines 35-58 and Column 3, Lines 27-29.).
Burge does not appear to explicitly disclose generating a set of candidates using a trained neural network based at least in part on at least a portion of the well plan information and drillstring assembly component information.
However, Germain teaches generating a set of candidates using a trained neural network ([0122] “FIG. 7 shows, in block diagram form, various example steps in performing the model building 304 workflow. The models created (hereafter candidate models) may take many forms. For example, a candidate models may comprise: neural networks (including multiple : neural networks with varying numbers of nodes); support vector machines; mathematical models; rules-based models; and statistical models. With respect to one more candidate models to be created, the example workflow involves a training 700 workflow, a testing 702 workflow, and a validation and scoring workflow 704. Each will be discussed in turn.” And [0124] “With the overall goal of producing one more candidate models to be used to predict an operational outcome of a drilling operation, a first step may be creating the candidate model(s) based on data subset 622 (hereafter the training subset). In the case of mathematical and statistical models, the models may be created using the training subset. In other cases, the underlying form of model may already be known, such as a : neural network or state vector machine. Thus, rather than "creating" the candidate model per se, the training subset may be used applied to the candidate model to train the candidate model. Regardless of the precise form, one or more "trained" candidate models are created using the training subset.” And [0125] “The candidate models, even trained candidate models, are not necessarily always "good" models. In fact, multiple candidate models of the same underlying type (e.g., : neural networks with varying numbers input, output, and/or "hidden" nodes) may differently predict the very same operational outcome when trained on the same training subset. Thus, in accordance with various example embodiments, the next illustrative workflow is testing 702 the one more candidate models.”) based at least in part on at least a portion of the well plan information and drillstring assembly component information ([0017] "Sensor data" shall mean data created by or based on physical sensors associated with a drilling operation, where the data varies based on time or varies based on drilling depth. Examples of sensor data created directly by physical sensors comprise: downhole temperature measured during drilling; bottom hole drilling fluid pressure measured during drilling; logging-while-drilling data; and measuring-while-drilling data. Examples of sensor data created based on (e.g., directly inferred from, or calculating with a deterministic calculation) physical sensors comprise: rate of penetration (ROP) during a drilling operation; and volume of drilling fluid loss as function of time/depth.” And [0018] “"Context data " shall mean data related to aspects of a drilling operation that is not measured by physical sensors associated with a drilling operation. Examples of context data comprise: years of drilling crew experience; type of drill bit used; drilling fluid type; daily cost of lease equipment; physical characteristics of an underground formation.” And [0024] “"Drilling parameter" shall mean a controlled variable of a drilling operation. For example, drilling parameters may comprise: weight on bit; drilling fluid pressure; drilling direction; rotational speed of the drill string; and rotational speed of the drill bit as turned by a downhole motor.”).
Burge and Germain are analogous art because they are from the same field of endeavor of simulating drilling operations.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Burge with the neural network for generating candidates disclosed by Germain.
 One of ordinary skill in the art would have been motivated to make this modification in order to create one or more models and predict operational outcomes (Germain [0056]).

Regarding Claim 18: The references discloses The system of claim 16. Burge further teaches a graphical user interface component that renders a graphical user interface to a display wherein the graphical user interface comprises at least one performance index graphical control that receives input for adjusting a weight of the at least one performance index and wherein the decision component selects the one of the refined set of bottom hole assemblies as the optimum bottom hole assembly based at least in part on the input. (Burge. Column 4, Lines 51-65, “In the virtual well engineer method the well would be drilled within the virtual reality environment (here referred to as the graphical user interface GUI).  The well depth can be increased in increments and the pressure and flow regimes displayed visually on the GUI.  At each increment of depth flow conditions such as flow rate of liquid phase and flow rate of gas phase can be adjusted through manipulation of icons, bars or some other representation in the GUI and the results in terms of for instance, flow regime, pressure profile, inflow performance, cuttings cleaning, cuttings bed movement and so on displayed visually and concurrently.  The full set of conditions and results are displayed in this virtual reality.  At each increment of depth input conditions can be varied to achieve an optimum operating condition.” Examiner Note: By the engineer selecting and manipulating various parameters as described they are effectively weighting those performance parameters as to what they consider important or not for each given situation.)

Regarding Claim 19: The references disclose The system of claim 16. Burge further teaches an interface operatively coupled to a well planning framework wherein the knowledge base component receives well plan for the section of the well at the site via the interface and generates the candidate bottom hole assemblies for drilling at least the section of the well at the site based at least in part on the well plan information. (Burge. Column 1, Lines 48-50, “Current practice is to complete each step individually using manual data input or data selected from a database.  Each step is completed before going onto the next step.  Each step is completed when certain satisfying conditions are met.” Column 2, Lines 35-58 and Column 3, Lines 27-29.)

Regarding claim 20: The references disclose the method of claim 1. Burge further teaches wherein the generating the set of candidate drillstring assemblies, the performing simulations for the set of candidate drillstring assemblies, the generating the proposed set of drillstring assemblies, and the generating the final drillstring assembly occurs automatically via a A computer-implemented method of designing an oil well, comprising: (a) defining a plurality of design parameters each of which is determined by a number of input data, the input data for at least some of the parameters including one or more of the other parameters; (b) providing, for each of the design parameters, conditions or constraints which must be met; (c) using a microprocessor, selecting input data for a first design parameter such that the parameter falls within the conditions or constraints; (d) using a microprocessor, varying the input data for the first design parameter to achieve an initial optimisation of the parameter; (e) using a microprocessor, for a second design parameter whose input data includes the first parameter, selecting other input data such that the second parameter falls within the conditions or constraints; (f) using a microprocessor, varying said other input data for the second design parameter to achieve an initial optimisation of the parameter; (g) using a microprocessor, varying the input data for the first parameter to further optimise the second parameter; and (h) repeating steps (e) to (g) for the remaining design parameters, wherein the design parameters fall within the conditions or constraints to be met for designing an oil well”).
Germain additionally teaches implementing using a computing system ([0013] “FIG. 11 shows, in block diagram form, a computer system in accordance with at least some embodiments;” and [0057] “FIG. 1 represents computer-implemented methods resulting in creation of data structures and/or software tools that are then used in the next workflow. In particular, a first aspect comprises an analytic data store 100 workflow. ”).

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Germain and in further view of Guria, Chandan, Kiran K. Goli, and Akhilendra K. .
Regarding Claim 6: Burge in combination with Germain does not explicitly disclose The method of claim 1 wherein generating the final drillstring assembly comprises implementing a Pareto Frontier algorithm.
	However, Guria recites a drillstring and implementing a Pareto Frontier algorithm. (G. Page 98, Left Column middle, reciting drill string performance factor. Page 108. Conclusions, “A set of equally good non-dominated optimal Pareto optimal frontier is obtained for the two-objective optimization problem. Similarly, a set of equally good non-dominated optimal Pareto surfaces is obtained for the three-objective optimization problem. Depending on the trade-offs involved among the objectives, the decision maker may select any point from the optimal Pareto frontier or optimal Pareto surface and corresponding time variant decision variables for the optimal operation of developmental oil well drilling. The optimum values of time variant decision variables are needed to be kept at the higher values to minimize drilling time and the drilling cost whereas drilling depth will be maximized by keeping the optimum values decision variables at the lower values.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a Pareto Frontier algorithm as in Guria in the drillstring assembly process as in Burge in combination with Germain “for the optimal operation of developmental oil well drilling.” (Guria. Page 108 as above).

Regarding Claim 17: Burge in combination with Germain does not explicitly disclose The system of claim 16 wherein the decision component executes a Pareto Frontier algorithm to select the one of the refined set of bottom hole assemblies. (Examiner Notes that selection of the BHA is taught in Burge as per at least claim 15 above.)
However, Guria recites wherein the decision component executes a Pareto Frontier algorithm (G. Page 108. Conclusions, “A set of equally good non-dominated optimal Pareto optimal frontier is obtained for the two-objective optimization problem. Similarly, a set of equally good non-dominated optimal Pareto surfaces is obtained for the three-objective optimization problem. Depending on the trade-offs involved among the objectives, the decision maker may select any point from the optimal Pareto frontier or optimal Pareto surface and corresponding time variant decision variables for the optimal operation of developmental oil well drilling. The optimum values of time variant decision variables are needed to be kept at the higher values to minimize drilling time and the drilling cost whereas drilling depth will be maximized by keeping the optimum values decision variables at the lower values.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a Pareto Frontier algorithm as in Guria in the bottom hole assembly process as in Burge in combination with Germain “for the optimal operation of developmental oil well drilling.” (Guria. Page 108 as above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147